Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1, 5-6, and 11 as amended, are currently pending and have been considered below. Claims 2-3, and 7-9, as originally filed, remain pending and have been considered below. Claim 4 has been cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikhlef et al. (US 2003/0088360; hereinafter Ikhlef in view of Courteville et al. (UPS 9,404,752; previously disclosed by IDS, hereinafter Courteville).
Regarding Claim 1:
Ikhlef discloses a method for determining a continuous path of an aircraft piloted by a pilot, the path being built from a flight plan defining a plurality of successive segments of this path, 5called legs (Ikhlef, Para. [0005], Ikhlef discloses computing a flight path consisting of consecutive legs for an aircraft piloted by a pilot); 
each leg defining at least one constraint to be respected by the aircraft during the flight over this leg (Ikhlef, Para. [0014], Ikhlef discloses the legs may be one any of twenty one different types of legs with various functions (constraints)); 
at least some of the legs further defining a termination point (Ikhlef, Para. [0014], Fig. 2.1-3.2, Ikhlef discloses the legs have termination points); 
at least one of the legs, called manual leg, not having a termination point (Ikhlef, Para. [0014], Ikhlef discloses the VM (heading to manual) and FM (fix to manual) legs, which do not have termination points known in advance (well known in the art; ARINC 424 standard));  
10the method including: 
a first step for adapting a distance to be flown over the manual leg in a selected manner, as a function of data introduced by the pilot, or automatically, as a function of the leg following the manual leg such that the constraint of this following leg can be respected (Ikhlef, Para. [0024-0025], Figs. 4.1 and 5.1, Ikhlef discloses the computer adapting the flight path distance between legs L1 and L5 such that the constraints of the legs follow the required parameters, see Para. [0021]); 
at least one of the legs, called non-floating leg, defines a fixed point in space (Ikhlef, Para. [0014], Ikhlef discloses a termination point for the flight path, meaning at least the last leg of the flight path would have a fixed point); 
when the leg following the manual leg is a non-floating leg, the distance to be flown over the manual leg is further adapted as a function of a connecting parameter defining a type of connection of the path of the aircraft with the following leg, the type of 30connection being chosen between an aligned type and a non-aligned type (Ikhlef, Para. [0024], Fig. 5.1 and 5.2, Ikhlef discloses the distance of the leg (L1) is adjusted (I and I’) to the following leg L5, and is aligned to connect the legs together for a smooth flight path).  
Courteville, in the same field of endeavor of aircraft control, a second step for integration into the path of a termination point of the manual leg 15as a function of the distance to be flown over this manual leg and a construction of a modified segment of the path from this termination point, wherein the manual leg is an initial leg (Courteville, Column 8 Line 54 – Column 9 Line 27, Courteville discloses integrating a path of a termination point of an initial manual leg (VM, HM, or FM type) as a function of distance in front of the aircraft to reach the initial point of the next segment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Ikhlef to include transition continuously to a second segment as disclosed by Courteville in order to allow the aircraft and pilot and crew to determine predictions for which the use of fuel is overestimated, (Courteville, Column 8, Lines 60-63).
Regarding Claim 2:
The combination of Ikhlef and Courteville discloses the method according to claim 1.
Ikhlef further discloses wherein the data introduced by the pilot comprise a distance to be flown over the manual leg, or a time (Ikhlef, Para. [0025], Ikhlef discloses data input into the computer, by the pilot or flight sensors, may comprise a distance).  
Regarding Claim 3:
The combination of Ikhlef and Courteville discloses the method according to claim 1.
Ikhlef further discloses wherein the data introduced by the pilot comprise a distance to be flown over the manual leg, or a time and a flight speed on this leg (Ikhlef, Para. [0025], Ikhlef discloses data input into the computer, by the pilot or flight sensors, may comprise a distance and speed). 
Regarding Claim 5:
The combination of Ikhlef and Courteville discloses the method according to claim 1.
Ikhlef further discloses wherein the data introduced by the pilot further comprise the connecting parameter (Ikhlef, Para. [0025], [0053], Ikhlef discloses data may be input by the pilot, and flight plan may be recomputed during the flight (i.e. due to changing parameters as dictated by the pilot).  
Regarding Claim 6:
The combination of Ikhlef and Courteville discloses the method according to claim 1.
Ikhlef further discloses wherein when the distance to be flown on the manual leg is adapted automatically, the connecting parameter corresponds to the aligned type (Ikhlef, Para. [0024], Ikhlef discloses the transitioning between legs is done by the computer (i.e. automatically) so the pilot does not have to take over controls to manually adjust the aircraft).  
Regarding Claim 7:
The combination of Ikhlef and Courteville discloses the method according to claim 1.
Ikhlef further discloses further comprising a third step for displaying the path of the aircraft, the modified segment of the path being displayed with a specific symbology (Ikhlef, Para. [0025], Ikhlef discloses a module for displaying the flight plan and trajectory data for the pilot).
Regarding Claim 8:
The combination of Ikhlef and Courteville discloses the method according to claim 1.
Courteville, in the same field of endeavor of aircraft control, discloses further comprising a step for manual 10launching by the pilot of a new iteration of the method during the flight by the aircraft from its current position (Courteville, Column 8, Lines 53-63, Courteville discloses the pilot terminating a segment (leg) before continuing with the flight plan).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Ikhlef to include manually restarting the method by the pilot as disclosed by Courteville in order to allow the aircraft and pilot to wait for further instructions from air traffic control before continuing with the flight plan, (Courteville, Column 8, Lines 60-63).
Regarding Claim 9:
The combination of Ikhlef and Courteville discloses the method according to claim 1.
Ikhlef further discloses comprising a step for automatic launching of a new iteration of the method during the flight by the aircraft from its current position, 15when the aircraft passes the termination point determined during the second step while continuing the flight along the manual leg (Ikhlef, Para. [0053], Ikhlef discloses computing the flight plan (i.e. transitions between legs) dynamically during flight (i.e. continually launching new iterations of the method during flight)).  
Regarding Claim 10:
Ikhlef further discloses a non-transitory computer-readable medium including a computer program comprising software instructions which, when implemented by a piece of computer equipment, carry out the method according to claim 201 (Ikhlef, Para. [0027], Fig. 7, Ikhlef discloses a computer program to carry out the instructions for eliminating discontinuities in the flight plan of the aircraft).  
Regarding Claim 11:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed July 13th, 2022 have been fully considered but they are not persuasive. 
The applicant argues the cited art of Courteville fails to disclose the limitation “..a modified segment of the path from this termination point”. However the examiner disagrees. Courteville discloses determining the position of a termination point of the first leg is based on at least a determined distance which is a function of the fuel, (see at least Courteville, Column 8 Line 53 – Column 9 Line 9). The examiner puts forth even if the pilot does not manual input an end point to the manual leg, a distance to a termination point of the manual leg has already been determined. Therefore the cited art disclosed the argued limitation.
Secondly, the applicant argues the cited art of Ikhlef fails to disclose “adapting a distance to be flown over a manual leg”. In particular the applicant argues the provided example of Ikhlef uses only TF legs and therefore does not disclose this application of the method to manual legs. However the examiner respectfully disagrees. Ikhlef discloses (see Ikhlef Para. [0036-0037]) a matrix which is used to determine the leg segments which follow one another, with many combinations of allowed segment continuity include manual legs (i.e. FM, VM, HM). The examiner puts forth any segment combination may be used for a first and second leg, including manual legs, unless indicated otherwise by the matrices shown in Ikhlef Para. [0036-0037]. Therefore the cited art disclosed the argued limitation.
Finally, the applicant argues the cited art of Ikhlef fails to disclose the limitation “the leg following the manual leg”. In particular the cited element of Ikhlef (L5) is not the leg following L1. However the examiner respectfully disagrees. The cited limitation merely claims the leg following the manual leg, and not the leg immediately following the leg. Therefore any leg following the L1 segment would be considered a leg following the manual leg. Furthermore, the cited portion Ikhlef (Para. [0024]) discloses the legs of L2-L4 are skipped (i.e. adaption of the distance to be flown over the manual leg), therefore L5 would be the leg immediately following the manual leg. Therefore the cited art disclosed the argued limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664